Citation Nr: 1530130	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1946 to June 1966.  The appellant is the Veteran's surviving spouse.  The Veteran's cause of death was respiratory arrest and hepatocellular carcinoma.  The Veteran died in September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied reopening the appellant's claim.  In a March 2014 decision, the Board reopened the appellant's claim upon a showing of new and material and remanded it back to the RO for further development.  That development was completed and the claim was again considered by the Board, which denied entitlement to the claimed benefit in a September 2014 decision.

The September 2014 Board decision was appealed to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand (JMR) was issued in June 2015, which vacated that decision and remanded it in order for the provision of an adequate statement of reasons and bases for its determination.  In particular, the JMR found that the April 2014 VA examination, upon which the Board decision was based, was inadequate as it had not considered a theory of direct service connection for the cause of the Veteran's death in addition to the claim of presumption due to Agent Orange exposure.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the cause of the Veteran's death.

The appellant contends that the Veteran's causes of death, noted as respiratory arrest and hepatocellular carcinoma, were related to the Veteran's military service, to include exposure to Agent Orange while serving in Vietnam.

The claims folder was referred to a VA physician in April 2014.  Upon reviewing the Veteran's complete medical records and based upon medical knowledge and literature, the examiner provided an opinion that it was less likely than not that the Veteran's service connected residuals of right inguinal herniorraphies or Agent Orange exposure was the cause of the Veteran's death.  In support, the examiner provided that there is no evidence in the medical record that residuals of right inguinal herniorraphies caused or created complications leading to the Veteran's death.  Additionally, it was noted that hepatocellular carcinoma is not currently recognized as a condition that is caused by exposure to Agent Orange.

However, the Board notes that the 2014 VA examination is not adequate, as the VA examiner did not opine, notwithstanding the fact that hepatocellular carcinoma is not currently recognized as a condition that is caused by exposure to Agent Orange, whether such exposure could have directly caused the Veteran's hepatocellular carcinoma.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation. Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the VA examiner determined that the Veteran's diagnosed hepatocellular carcinoma did not meet the enumerated criteria for consideration of presumptive service connection for Agent Orange exposure, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such disease was directly related to the Veteran's military service, to include exposure to Agent Orange.  Because the Veteran's exposure to Agent Orange has been conceded and he did have diagnosed hepatocellular carcinoma, a finding of nexus is, thus, necessary for any favorable adjudication of the Veteran's claim, thereby requiring a medical opinion to determine if such nexus exists.  As such, upon remand, the Veteran's claims file should be returned to the examiner who conducted the April 2014 VA examination in order that he may provide an addendum opinion discussing whether the Veteran's hepatocellular carcinoma is related to military service, to include conceded exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the examiner who conducted the April 2014 VA examination in order to obtain an addendum opinion regarding the etiology of the Veteran's diagnosed hepatocellular carcinoma. If the original examiner is unavailable, a physician of like experience and training should be utilized. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner/physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed hepatocellular carcinoma had its onset in service, or is otherwise the result of a disease or injury in service, to include any relationship to conceded Agent Orange exposure while serving in the Republic of Vietnam, notwithstanding the fact that hepatocellular carcinoma is not currently recognized by VA regulations as a condition that is caused by exposure to Agent Orange.

A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


